Case 2:20-cv-00039-BMM Document 1-1 Filed 08/13/20 Page 1 of 1
CIVIL COVER SHEET

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup

provided by local rules of court. This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

plement the filing and service of pleadings or other papers as required by law, except as

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
NUVASIVE, INC. &

NEXUS SURGICAL INNOVATIONS, INC.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

(9) Attorneys (Firm Name, Address
Jeffery J. Oven & Clayton H.

G

regersen, Crowl

, and Telephone Number)

ey Fleck PLLP

490 N. 31st Street, Ste. 500, P.O. Box 2529 (59103):
Billings, MT 59101; PH: 406-252-3441

DEFENDANTS
RONALD V. ARTH

NOTE:
THE TRACT

Attorneys (if Known)

 

UN

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

ll. BASIS OF JURISDICTION (Place an “X" in One Box Only)

Ol US. Government

Plaintiff

2 U.S. Government
Defendant

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran's Benefits

© 160 Stockholders’ Suits

& 190 Other Contract

C1) 195 Contract Product Liability

0 196 Franchise

O00 o90000

o

[ REAL PROPERTY. |
© 210 Land Condemnation

O 220 Foreclosure

© 230 Rent Lease & Ejectment

   
     

 

O 3. Federal Question

(U.S. Government Not a Party)

4 Diversity

(indicate Citizenship of Parties in Item HI)

PERSONAL INJURY
© 310 Airplane
(9 315 Airplane Product
Liability
0 320 Assault, Libel &
Slander
© 330 Federal Employers’
Liability
©] 340 Marine
© 345 Marine Product
Liability
350 Motor Vehicle
O 355 Motor Vehicle
Product Liability
© 360 Other Personal
Injury
© 362 Personal Injury -
Medical Malpractice
CIVIL RIGHTS
O 440 Other Civil Rights
GO 441 Voting
© 442 Employment

 

 

PERSONAL INJURY
0 365 Personal Injury -

  

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State Oo. 1 Incorporated or Principal Place o4 4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place 45 os
of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation O06 O6

Foreign Country

© 625 Drug Related Seizure

of Property 21 USC 881

Product Liability © 690 Other
1 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
O 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY LABOR
0) 370 Other Fraud () 710 Fair Labor Standards
C) 371 Truth in Lending Act
© 380 Other Personal 0 720 Labor/Management
Property Damage Relations
O 385 Property Damage © 740 Railway Labor Act
Product Liability 0 751 Family and Medical
Leave Act
PRISONER PETITIONS [0 790 Other Labor Litigation
Habeas Corpus: (0 791 Employee Retirement

463 Alien Detainee
© 510 Motions to Vacate

 

Income Security Act

Click here for: Nature of Suit Code Descriptions.

IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY. . BANKRUPTCY. OTHER STATUTES

() 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

PROPERTY RIGHTS |

©) 820 Copyrights

0 830 Patent

O 835 Patent - Abbreviated
New Drug Application

© 840 Trademark

0) 861 HIA (1395ff)

0 862 Black Lung (923)

1) 863 DIWC/DIWW (405(g))

0 864 SSID Title XVI

O 865 RSI (405(g))

|  REDERAL TAX SUITS |

870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party

 

 

0 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

7 400 State Reapportionment

© 410 Antitrust

©) 430 Banks and Banking

450 Commerce

0 460 Deportation

O) 470 Racketeer Influenced and
Cornupt Organizations

© 480 Consumer Credit

© 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

1 850 Securities/Commodities/
Exchange

1 890 Other Statutory Actions

CO 891 Agricultural Acts

© 893 Environmental Matters

C895 Freedom of Information
Act

C1 896 Arbitration

 

© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 J 899 Administrative Procedure
C 245 Tort Product Liability Accommodations ( 530 General Act/Review or Appeal of
© +290 All Other Real Property G 445 Amer. w/Disabilities - | $35 Death Penalty IMMIGRATION | Agency Decision
Employment Other: (3 462 Naturalization Application C) 950 Constitutionality of
C1 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
© 448 Education 0) 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
mM Original (12 Removed from © 3  Remanded from (1 4 Reinstatedor €) S Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 USC 1332

 

Brief description of cause: ; . oo oo
Breach of Contract and Injunction for violation of non-compete and non-solicitation agreement

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

 

 

 

 

 

VIL REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: O Yes No

VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

08/13/2020 /s/ Clayton Gregersen

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
